Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August *11589, 2005. The order granted defendants’ cross motion for summary judgment dismissing the amended complaint..
Now, upon reading and filing the stipulation withdrawing the appeal signed by the attorneys for the parties on December 21 and 22, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.E, Scudder, Gorski and Green, JJ.